Citation Nr: 9915596	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date, prior to May 17, 
1995, for service connection and compensation for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in 1998 which assigned an effective date of 
May 17, 1995 for service connection and compensation for 
PTSD; the veteran appeals for an earlier effective date.


FINDINGS OF FACT

1.  In a May 1994 decision, the Board denied the veteran's 
claim for service connection for PTSD, and that decision was 
affirmed by an October 1995 decision by the United States 
Court of Veterans Appeals (Court).  

2.  On May 17, 1995, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD.  That application was denied by the RO, and the veteran 
appealed to the Board.  In a February 1998 decision, the 
Board reopened the claim, based on new and material evidence, 
and granted service connection for PTSD.

3.  The RO subsequently assigned May 17, 1995 as the 
effective date for service connection for PTSD; assigned a 70 
percent rating for PTSD effective from May 17, 1995; and, 
primarily based on PTSD (the only other service-connected 
disability is hemorrhoids, rated 10 percent), granted a 
permanent and total compensation rating based on individual 
unemployability effective from May 17, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 1995, 
for an award of service connection and compensation for PTSD, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1988 the veteran claimed service connection for a 
psychiatric disorder.  His claim was denied by the RO in June 
1989, and he appealed to the Board.  In a May 1994 decision, 
the Board denied service connection for an acquired 
psychiatric disorder, including PTSD.  The veteran appealed 
to the United States Court of Veterans Appeals [which has 
recently been renamed the United States Court of Appeals for 
Veterans Claims], and in an October 1995 decision the Court 
affirmed the Board decision.  

The May 1994 Board was final based on the evidence of record 
at that time, although the claim for service connection for 
PTSD was subject to reopening based on submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104.  As the Board 
decision was affirmed by the Court, it is not subject to 
revision based on allegations of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 64 Fed. Reg. 2134-2141 (1999) (to 
be codified at 38 C.F.R. § 20.1400(b)).

On May 17, 1995 (while the prior claim was still pending 
before the Court), the RO received an application from the 
veteran to reopen his claim for service connection for PTSD.  
A quantity of additional evidence was submitted in support of 
the application to reopen.  

In May 1996, the RO denied the application to reopen the 
claim for service connection for PTSD, and the veteran 
appealed to the Board.  (The RO also granted service 
connection and a noncompensable rating, effective from April 
1990, for hemorrhoids, which is the veteran's only other 
service-connected condition.)

In a February 1998 decision, the Board found that the veteran 
had presented new and material evidence to reopen his claim 
for service connection for PTSD, and proceeded to grant 
service connection for PTSD.

In a June 1998 decision, the RO promulgated the grant of 
service connection for PTSD.  The RO assigned May 17, 1995 as 
the effective date for service connection for PTSD, and 
effective from that date assigned a 70 percent rating for the 
condition.  (The RO also granted a 10 percent rating for 
hemorroids effective from April 1990.)

In June 1998 the veteran filed a claim for a total 
compensation rating based on individual unemployability.  In 
a July 1998 decision, the RO granted a permanent and total 
compensation rating based on individual unemployability, 
effective from May 17, 1995, and such was predicated on the 
service-connected PTSD.  

In a September 1998 decision, the RO denied an earlier 
effective date for service connection and compensation for 
PTSD.

The veteran argues that service connection and compensation 
for PTSD (including a permanent and total compensation rating 
based on individual unemployability) should be retroactive to 
August 1988 when he first filed a claim for service 
connection for a psychiatric disorder.  However, the 
intervening May 1994 Board decision (affirmed by the Court) 
which denied service connection precludes such a result.  
Legal authority provides that the effective date for service 
connection and compensation, based on a reopened claim 
supported by new and material evidence, is the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  Following the May 1994 Board decision, the 
veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on May 17, 1995.  
This is not in dispute.  In the present case, the law, not 
the evidence, is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Board holds that, as a matter of law, there 
is no entitlement to an effective date earlier than May 17, 
1995 (date of RO receipt of a reopened claim) for service 
connection and compensation for PTSD (including a permanent 
and total compensation rating based on individual 
unemployability).



ORDER

An earlier effective date for service connection and 
compensation for PTSD is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

